DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest A laser light source apparatus, comprising:
a base whose upper surface is a flat surface;
a plurality of laser light source elements arranged on the upper surface of the base and also on lattice points which are intersection points between an x axis group and a y axis group, in which an x axis directed to a direction parallel to the upper surface of the base and a y axis directed to a direction parallel to the upper surface of the base and a direction intersecting with the x axis are arranged, respectively;
a plurality of lenses 4++e44parallelizing laser light being output from the plurality of laser light source elements;
a spacer disposed on the upper surface of the base to support the plurality of lenses; and


the spacer includes, for each of the lenses, an annular support surface supporting a lower surface of each of the lenses and a wall to which a side surface of each of the lenses is fixed by the adhesive agent,
the wall has a clearance groove formed along a direction connecting diagonal points of the lattice points, and
a sum of a distance from a side surface of each of the lenses to a surface of the wall facing the side surface each of the lenses and a width of the clearance groove is constant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd